Citation Nr: 0002274	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-06 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Dependents Educational Assistance 
under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel

REMAND

The veteran had active duty from April 1942 to August 1944.  
The veteran expired in September 1997.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for the cause of the 
veteran's death, and denied basic eligibility for educational 
assistance benefits under the provisions of Chapter 35.  The 
appellant filed a notice of disagreement with this rating 
determination in December 1997.  A statement of the case was 
issued in March 1998.  The appellant filed her substantive 
appeal in this case in May 1998.  In her substantive appeal, 
VA Form 9, the appellant checked the appropriate box 
requesting a personal hearing in this matter, and indicating 
her intent to conduct the hearing with a traveling Member of 
the Board.  The RO continued its previous denial of the 
appellant's claim in August 1998.  Thereafter, this case was 
certified to the Board for appellate review.  By letter, 
dated in October 1999, the Board requested that the appellant 
clarify her previous request for a hearing in this matter.  
It was noted that in the absence of a response from the 
appellant, a hearing would be scheduled in this matter.  The 
record reflects that the appellant did not respond to this 
request.

Accordingly, to ensure that the VA has complied with the 
mandates of 38 U.S.C.A. § 5107, to assist the appellant in 
the development of facts pertinent to her claim, this case is 
REMANDED to the RO for further action.

The RO should schedule the appellant for a 
personal hearing with a Traveling Member of 
the Board.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

